Opinion issued July 24, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00163-CR
                            ———————————
                      TRAVIS LEE MANSON, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Case No. 1245484


                          MEMORANDUM OPINION

      On June 23, 2014, appellant, Travis Lee Manson, filed a motion to dismiss

this appeal. The motion to dismiss complies with Texas Rule of Appellate

Procedure 42.2(a) and no prior decision has issued in this case. See TEX. R. APP. P.
42.2(a). Accordingly, we grant the motion and dismiss this appeal. We dismiss any

other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2